NEBLETT, District Judge
(dissenting).
I cannot agree with the majority of the court in the foregoing opinion, holding that chapter .69, New Mexico Session Laws of 1937, sought to be declared unconstitutional by the complainants in these actions is constitutional. Said chapter 69, New Mexico Session Laws of 1937, by exempting fraternal benefit societies from taxation, if the society complies with all the provisions contained in the exception part of the act, while other fraternal benefit societies who do the same kind of insurance business and receive substantially the same rates must pay the tax imposed.
I am of the opiniop the classification made by the act for the purpose of excepting from taxation certain fraternal benefit *1001societies, if they are within the provisions of the exception clause of the act, is not a reasonable classification and does not rest upon any sound ground of difference having a fair and substantial relation to the subject of the legislation.
I think chapter 69, New Mexico Session Laws of 1937, violates the provisions of the Fourteenth Amendment of the Constitution of the United States, which provides no state shall deny to any person within its jurisdiction the equal protection of the law.
I therefore dissent from the majority holding.